DETAILED ACTION

This office action is a response to the amendment filed on 9/3/2021. Claims 1-2, 4, 6-14, 16 and 18-25 are pending.


Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Allowable Subject Matter

Claims 1-2, 4, 6-14, 16 and 18-25 (renumbered as 1-21) are allowed.
The following is an examiner’s statement of reasons for allowance:
Applicant's amendment filed on 9/3/2021 have overcome the current rejections. An updated search has been performed and no prior art has been found that solely, or in any reasonable combination, reads on the claims.
Claimed invention is directed to a method for relaying broadcast delivery between a relay UE device and a remote UE, which involves transmitting a multimedia broadcast multicast service (MBMS) interest indication message form a relay UE device to a base station. The MBMS interest indication message includes information that indicates that the relay UE device is operated in a relay mode. Broadcast/multicast information is provided to a remote UE device, and an MBMS service of interest is selected based on a manner of delivery of the MBMS service of interest. The method enables using an evolved MBMS system architecture for providing enhancements in the air interface to improve radio efficiency and to reduce latency. 

Prior art reference Kim discloses that a relay UE may receive a monitoring request from a remote UE, which receives the broadcast content on the PC5 link. The remote UE may be outside the coverage area of the base station, and may receive broadcast content through a relay UE. 
Prior art reference Wang discloses that the relay terminal may respond to remote terminal request of unicast/multicast relay service request, which may include a single cell point to multipoint (SC-PTM) service. 
However, prior art on record does not disclose the features of receiving a second MBMS interest indication message including a delivery preference for MBMS service interest at the relay UE device from the remove UE. Prior art on record also does not disclose the features of the SC-PTM control information comprising system information blocks associated with SC-PTM services and single cell multicast control channel information.
Claims 1, 13 and their dependent thereof are allowable because the closest prior art, either alone, or in combination, fails to anticipate or render obvious the above mentioned features of receiving, at the relay UE device from the remote UE device, a second MBMS Interest Indication message, the second MBMS Interest Indication message including a delivery preference for an MBMS service of interest; in combination with all other limitations in the claims as defined by the Applicant.
Claim 25 is allowable because the closest prior art, either alone, or in combination, fails to anticipate or render obvious the above mentioned features of the request for broadcast/multicast information comprising a request for Single Cell-Point to Multipoint (SC-PTM) control information, the SC-PTM control information comprising System Information Blocks associated with SC-PTM services and Single Cell-Multicast Control Channel (SC-MCCH) information; in combination with all other limitations in the claims as defined by the Applicant.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAUMIT SHAH whose telephone number is (571)272-6959.  The examiner can normally be reached on Monday - Friday 9 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, EDAN ORGAD can be reached on (571) 272-7884.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SAUMIT SHAH/Primary Examiner, Art Unit 2414